Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 12-18, 20-25 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al., US 2009/0316475.  
Regarding claim 1, Lee teaches (figs. 1-3 and related text) a magnetic memory device comprising: a first magnetic pattern (40a/40b) that extends in a first direction (Z) and has a magnetization direction fixed in one direction (fig. 1); and a plurality of second magnetic patterns (100) that extend across the first magnetic pattern (fig. 1), wherein the plurality of second magnetic patterns extend in a second direction intersecting the first direction (fig. 1) and are spaced apart from each other in the first direction, and wherein each of the plurality of second magnetic patterns includes a plurality of magnetic domains (D) that are spaced apart from each other (DW) in the second direction (z).  
Regarding claim 2, Lee teaches the first magnetic pattern is electrically connected to each of the plurality of second magnetic patterns (via conducting wires 300a/300b).  
Regarding claim 3, Lee teaches a plurality of tunnel barrier patterns (20a/20b) that extend across the first magnetic pattern (fig. 1), wherein each of the plurality of tunnel barrier patterns is between the first magnetic pattern (40a/40b) and a respective one of the plurality of second magnetic patterns (R1, [0060]).  

Regarding 5, Lee teaches a conductive line (300a/300b) that extends in the first direction and is electrically connected to the first magnetic pattern (fig. 1), wherein the first magnetic pattern (40a/40b) is between the conductive line (300a/300b) and the plurality of second magnetic patterns (100).  
Regarding claim 6, Lee teaches the first magnetic pattern (40a/40b) and the conductive line (300a/300b) extend across the plurality of second magnetic patterns (100, fig. 1).
Regarding claim 12, Lee teaches a tunnel barrier pattern (20a/20b) between the first magnetic pattern (40a/40b) and one of the plurality of second magnetic patterns (one of 100), wherein the magnetization direction of the first magnetic pattern and a magnetization direction of each of the magnetic domains are perpendicular to an interface between the tunnel barrier pattern and the first magnetic pattern (fig. 1, [0060]). 
Regarding claim 13, Lee teaches a tunnel barrier pattern (20a/20b) between the first magnetic pattern (40a/40b) and one of the plurality of second magnetic patterns (1 of 100), wherein the magnetization direction of the first magnetic pattern and a magnetization direction of each of the magnetic domains are parallel to an interface between the tunnel barrier pattern and the first magnetic pattern (all going along the z direction, fig. 1). 
  Regarding claim 14, Lee teaches (figs. 1-3, 15 and related text) a magnetic memory device comprising: a conductive line (300a/300b) that extends in a first direction on a substrate (10); a first magnetic pattern (40a/40b) that is on the conductive line (fig. 1) and extends in the first direction; and a plurality of second magnetic patterns (100) that are on the first magnetic pattern (40a) and extend across the first magnetic pattern (fig. 1), wherein the plurality of second magnetic patterns extend (100) in a second direction intersecting the first direction (fig. 1) and are spaced apart from each other in the first direction, and wherein each of the plurality of second magnetic patterns includes a plurality of magnetic domains (D) that are spaced apart from each other (by DW) in the second direction (fig. 1).  
Regarding claim 15, Lee teaches the first magnetic pattern (40a/40b) overlaps the conductive line (300a/300b) along a third direction perpendicular to the first and second directions (z direction).  
Regarding claim 16, Lee teaches the first magnetic pattern (40a/40b) and the conductive line (300a/300b) extend in the first direction (y direction) across the plurality of second magnetic patterns (100).  
Regarding claim 17, Lee teaches the first magnetic pattern extends from a first location between the conductive line and one of the plurality of second magnetic patterns to a second location between the conductive line and another of the plurality of second magnetic patterns (during writing [0060]).  
Regarding claim 18, Lee teaches a plurality of tunnel barrier patterns (20a/20b) that are on the first magnetic pattern (fig, 1) and extend across the first magnetic pattern, wherein the plurality of tunnel barrier patterns extend in the second direction and are spaced apart from each other in the first direction (fig, 1), and wherein each of the plurality of tunnel barrier patterns (20a/20b) is between the first magnetic pattern (40a/40b) and a respective one of the plurality of second magnetic patterns (1 of 100).
Regarding claim 20, Lee teaches the first magnetic pattern has a magnetization direction fixed in one direction (pinned), and wherein each of the magnetic domains has a magnetization direction that is 
  Regarding claim 21, Lee teaches (fig. 1 and related text) a magnetic memory device comprising: a first magnetic pattern (40a/40b); and a plurality of second magnetic patterns (100) that extend across the first magnetic pattern (fig. 1), wherein each of the plurality of second magnetic patterns includes a plurality of magnetic domains (D) that are spaced apart from each other (DW), and wherein the first magnetic pattern is electrically connected to each of the plurality of second magnetic patterns (via 300a/300b).  
Regarding claim 22, Lee teaches the first magnetic pattern extends in a first direction, and wherein the plurality of second magnetic patterns extend in a second direction intersecting the first direction and are spaced apart from each other in the first direction (fig. 1).  
Regarding claim 23, Lee teaches the plurality of magnetic domains are spaced apart from each other in the second direction in each of the plurality of second magnetic patterns (fig. 1), wherein one of the plurality of magnetic domains in a first of the plurality of second magnetic patterns overlaps the first magnetic pattern in a third direction intersecting the first and 32Attorney Docket No. 5649-5104 second directions (during operation), wherein one of the plurality of magnetic domains in a second of the plurality of second magnetic patterns overlaps the first magnetic pattern in the third direction, and wherein one of the plurality of magnetic domains in a third of the plurality of second magnetic patterns overlaps the first magnetic pattern in the third direction (fig. 1).  
Regarding claim 24, Lee teaches a conductive line (300a/300b) that is vertically overlapped by the first magnetic pattern, wherein the first magnetic pattern is between the conductive line (fig. 1) and the plurality of second magnetic patterns (D), and wherein the first magnetic pattern and the conductive line extend across the plurality of second magnetic patterns (fig. 1).  
.
Claim Rejections - 35 USC § 102
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Lee.
Regarding claim 19, Lee does not explicitly teach an interlayer dielectric layer on the substrate and on a lateral surface of the conductive line and a lateral surface of the first magnetic pattern, wherein the plurality of second magnetic patterns and the plurality of tunnel barrier patterns are on the interlayer dielectric layer. Although Lee does not explicitly teach an interlayer dielectric layer, the final structure of a function device requires transistors and interconnection structure that incorporate interlayer dielectric layers to avoid shorting circuits. It is within the skill of ordinary person in the art on the effective filing date of the claimed invention, to modify Lee to include the interlayer dielectric layer as claimed to make a functioning device.
Allowable Subject Matter
Claims 7-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL A GEBREMARIAM whose telephone number is (571)272-1653. The examiner can normally be reached 8:30-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SAMUEL A GEBREMARIAM/Primary Examiner, Art Unit 2811